                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA              )
                                      )
v.                                    )      CASE NO: 4:19-CR-091
                                      )
STAFON JAMAR DAVIS                    )
    a/k/a/ “BISHOP”                   )

                  SECOND AMENDED SCHEDULING ORDER

      At the Status Conference on December 12, 2019, the parties indicated that

additional time was necessary for defendant to gather mitigating evidence to present

to the United States Attorney General. Doc. 131. They now move, jointly, to modify

the Amended Scheduling Order (doc. 108) in this case. Doc. 132. The Court has

considered the parties’ submission, GRANTS the motion (doc. 132), and adopts the

proposed deadlines as follows:

           DATE                                    DEADLINE
 April 15, 2020             -- Defendant’s Submission of Evidence in Mitigation to
                               U.S. Attorney’s Office

                            -- Defendant’s Notice of Alibi Defense Pursuant to
                               Fed.R.Crim.P. 12.1

                            -- Defendant’s Notice of Insanity Defense and/or
                               Expert Evidence of a Mental Condition Pursuant to
                               Fed.R.Crim.P. 12.2(a)-(b)

 April 30, 2020             -- Government’s Submission to DOJ of Memorandum
                               and U.S. Attorney’s Recommendation re: Death
                               Penalty

 May 13, 2020               -- Motions Pursuant to Fed.R.Crim.P. 12(b)(3)

                            -- Government’s Request for Mental Examination
                               Pursuant to Fed.R.Crim.P. 12.2(c)(1)(B)
                             -- Government’s Notice Pursuant to Fed.R.Evid. 702
                                and Fed.R.Crim.P. 16(a)(1)(G)

                             -- Parties’ Notice Pursuant to Fed.R.Evid. 404(b) and
                                609(b)

 June 15, 2020               -- Responses to Motions Filed Pursuant to
                                Fed.R.Crim.P. 12(b)(3)

                             -- Defendant’s Notice Pursuant to Fed.R.Evid. 702 and
                                Fed.R.Crim.P. 16(b)(1)(C)

 July 3, 2020                -- Government’s Supplemental Expert Notice Pursuant
                                to Fed.R.Evid. 702 and Fed.R.Crim.P. 16(a)(1)(G)

 July 24, 2020               -- Parties’ Notice Pursuant to Fed.R.Evid. 807 and 902

 Not later than September -- Government’s Notice of Intent to Seek or Not Seek
 1, 2020                     the Death Penalty


      The Court also adopts the parties’ proposals for tentative deadlines for pre-

trial procedures. If the U.S. Attorney General elects to seek the death penalty, the

Court will revisit the remainder of this scheduling order with the parties to address

motions pertaining to capital punishment. Although the deadlines are tentative, as

they are calculated based on the days before an as-yet-undetermined trial date, the

Court emphasizes that they are purely provisional and subject to the modification

at the discretion of the District Judge. The tentative pre-trial deadlines are adopted

as follows:

 Trial-120                   -- Pretrial Motions in Limine, including any motions
                                relating to expert testimony

                             -- Motions for Judicial Notice

                             -- Trial Stipulations

                                          2
Trial-106   -- Responses to Motions in Limine

Trial-99    -- Replies in Support of Motions in Limine

Trial-90    -- Hearing on Motions in Limine and Pretrial
               Admission of Evidence

Trial-30    -- Supplemental Hearing on Pretrial Admission of
               Evidence, if Needed

            -- Additional Stipulations

Trial-21    -- Proposed Voir Dire and Jury Instructions

            -- Remaining Giglio/Jencks/Fed.R.Crim.P. 26.2
               Disclosures

Trial-14    -- Objections to Proposed Voir Dire and Jury
               Instructions

Trial-8     -- Trial Memoranda (if needed)

            -- Parties’ witness and exhibit lists emailed to
               Courtroom Deputy (in PDF and Word formats)

            -- Parties’ trial exhibits in electronic format (on USB
               drive) to Courtroom Deputy

Trial-7     -- Pretrial Conference

Trial       -- Trial




                         3
      As this case has been previously designated complex, the statutory time

limits imposed by 18 U.S.C. § 1361 for pretrial proceedings are tolled. Doc. 49

      SO ORDERED, this WK day of -DQXDU\, 20.



                                              __
                                               ___
                                                 _ __________________________
                                              ____________________________ _
                                              CHR
                                               HRISTOPHER
                                                  RIS
                                                   I TOPH E L. RAY
                                                        HER
                                              UNITED STATES MAGISTRATE JUDG  UDGE
                                              SOUTHERN DISTRICT OF GEORGIA




                                          4
